Exhibit 10

 
Stock  Purchase Agreement


THIS AGREEMENT is made and entered into this 5th day of November 2019, by and
between Luniel De Beer of, 648 237th Place SE, Sammamish, WA 98074 ("Seller"),
and Pacific Blue Energy Corp. of 937 Old Senecca Road, Skaneateles, NY 13252
("Buyer").


WHEREAS, Seller is the record owner and holder of certain securities of Pacific
Blue Energy Corp., symbol (PBEC), (the "Company"), a Nevada corporation.
Including 15,000,000 shares of the issued and outstanding common stock of the
Company (hereinafter referred to as the "Securities"); and


WHEREAS, Buyer desires to purchase the Securities and the Seller desires to sell
the Securities, upon the terms and subject to the conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Shares, it is hereby agreed as follows:


1.
Purchase and Sale.  Subject to the terms and conditions hereinafter set forth,
at the closing of the transaction contemplated hereby, Seller shall sell,
convey, transfer, and deliver to Buyer certificates representing the Securities,
and Buyer shall purchase from Seller the Securities in consideration of the
purchase price set forth in this Agreement. The certificates representing the
Securities (including one or more certificates representing an aggregate total
of 15,000,000 shares of common stock of the Company) shall each be duly endorsed
for transfer or accompanied by an appropriate stock transfer power duly executed
in blank, in either case with Seller's signature Medallion guaranteed. The
closing of the transactions contemplated by this Agreement ("Closing"), shall be
held at Pacific Blue Energy Corp., on or before November 29 th, 2019 at 5:00
p.m., or such other place, date and time as the parties hereto may otherwise
agree.



2.
Amount and Payment of Purchase Price. The purchase price for the Securities
shall be $2,000.00,  payable to Seller by wire transfer on or before the date of
Closing.



3.
Representations and Warranties of Buyer.  Buyer hereby warrants and represents:



a.
The execution and delivery of this Agreement by Buyer and the consummation of
the transactions contemplated hereby by Buyer have been duly authorized. Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which any of the individual Buyers is a
party or by which any of the individual Buyers is bound.



b.
Buyer acknowledges that it is aware that the purchase of the Securities involves
a high degree of risk, and further acknowledges that it is acquiring the
Securities after adequate investigation of the business and prospects of the
Company through an examination of all periodic reports and other filings of the
Company made pursuant to and in accordance with the provisions the Securities
Exchange Act of 1934.



c.
By execution of this Agreement, Buyer hereby represents that:





i.
It has knowledge and experience in financial and investment matters, is familiar
with investments of the type represented by the Securities, and is capable of
evaluating the merits and risks associated with purchase of the Securities;



ii.
In evaluating the merits of the purchase of the Securities, the Buyer has relied
solely on its own investigation concerning the Company and has not relied upon
any representations provided by the Seller or by Company, its officers,
directors. agents, employees, or representatives; and



iii.
Buyer has adequate worth and means of providing for its current needs and
contingencies, has no need for liquidity with respect to this investment and is
able to sustain a complete loss of the investment.



4.
Representations and Warranties of Seller. Seller hereby warrants and represents:



a.
The Company is a corporation duly organized; validly existing and in good
standing under the laws of the State of Nevada and has the corporate power and
authority to carry on its business as it is now being conducted.



b.
The Company is subject to the reporting obligations under Section 13 of the
Securities Exchange Act of 1934, as amended, and Seller has filed all reports
required to be filed by Section 13 of said Act during the twelve months
preceding the date of this Agreement (or such shorter period during which it has
been subject to such reporting obligations), and has been subject to such filing
requirements for the ninety days preceding the date hereof.



c.
Restrictions on Shares. (i) The Seller is not a party to any agreement, written
or oral, creating rights in respect to the Company's stock in any third person
or relating to the voting of the Company's stock, (ii) Seller is the lawful
owner of the Shares, free and clear of all security interests, liens,
encumbrances, equities and matter charges, and (iii) There are no existing
warrants, options, stock purchase agreements, redemption agreements,
restrictions of any nature, calls or rights to subscribe of any character
relating to the Shares.





5.
Representations and Warranties of Seller and Buyer. Seller and Buyer hereby
present and warrant that there has been no act or omission by Seller or Buyer
that would give rise to any valid claim against any of the parties hereto for a
brokerage commission, finder's fee, or other like payment in connection with the
transactions contemplated hereby.



6.
General Provisions.



a.
Entire Agreement. This Agreement (including the exhibits hereto and any written
amendments hereof executed by the parties) constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the patties hereto with respect to the subject matter hereof.



b.
Binding Effect. This Agreement shall be binding upon, arid inure to the benefit
of, the parties hereto and their respective heirs, representatives, successors,
and assigns.



c.
Governing Law. This Agreement, and all transactions contemplated hereby, shall
be governed by, construed and enforced in accordance with the laws of the State
of New York.



d.
Attorneys Fees. Costs. In the event that litigation results from or arises out
of this Agreement, the Note, the Release and Indemnity Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees. court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled.



e.
Sections and Other Heading. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.



f.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument, notwithstanding the fact that all
parties are not signatory to the same original or counterpart. For purposes of
execution of this Agreement, facsimile signatures shall he treated as originals.



IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures on
the date first written above.


Seller:
 
Buyer:
        s/Lunier De Beer          s/Carmen J. Carbona
By:  Luniel De Beers
 
 
By: Pacific Blue Energy Corp.
Carmen J Carbona President
 




